COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


FRANK PREGANO
                                                                 MEMORANDUM OPINION *
v.     Record No. 2462-07-4                                          PER CURIAM
                                                                     MARCH 4, 2008
UNITED AIRLINES, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kathleen G. Walsh, on brief), for appellant.

                 (Michael N. Salveson; Littler Mendelson, on brief), for appellee.


       Frank Pregano appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove under Code § 65.2-401 that he sustained a compensable permanent

hearing loss in his left ear by clear and convincing evidence. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Pregano v. United Airlines, Inc.,

VWC File No. 226-29-38 (Sept. 17, 2007). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.